  Case: 1:14-cv-05848 Document #: 160 Filed: 06/06/19 Page 1 of 2 PageID #:38146



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                          )
 RICHARD GORDON, individually and on )                  Case No. 1:14-cv-05848
 behalf of all others similarly situated, )
                                          )             The Honorable John Z. Lee
                 Plaintiff,               )
                                          )
         v.                               )
                                          )
 CARIBBEAN CRUISE LINE, INC., a Florida )
 corporation,                             )
                                          )
                 Defendant.               )

                     NOTICE OF CHANGE OF FIRM AFFILIATION

       The undersigned, one of the attorneys representing Plaintiff in the above-captioned matter,

has changed firms. Counsel’s new contact information is as follows:


                             Katrina Carroll
                             Carlson Lynch LLP
                             111 W. Washington Street
                             Suite 1240
                             Chicago, IL 60602
                             Email: kcarroll@carlsonlynch.com
                             Phone: 312-750-1265

                                                            Respectfully submitted,




                                                            Katrina Carroll
                                                            Carlson Lynch LLP
                                                            111 W. Washington Street
                                                            Suite 1240
                                                            Chicago, IL 60602
                                                            Email: kcarroll@carlsonlynch.com
       Dated: June 6, 2019                                  Phone: 312-750-1265
  Case: 1:14-cv-05848 Document #: 160 Filed: 06/06/19 Page 2 of 2 PageID #:38147



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 6, 2019, the foregoing Notice of Change of Firm Affiliation

was filed electronically. Notification of this filing will be sent to all parties via the Court’s

CM/ECF system.




Date: June 6, 2019
                                                       Katrina Carroll
